DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April, 2021 has been entered.
 
Summary
The Amendment filed on 14 Aril, 2021 has been acknowledged. 
Claims 1, 14 – 18, 28 and 30 have been amended. 
Currently, claims 1 – 8, 10 – 23 and 26 – 30 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 10 – 23 and 26 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al. (Hereinafter Beaulieu) (US 20150161872) in view of Ericksson et al. (Hereinafter Eriksson) (US 2015/0142277) and in further view of Shubei et al. (Herein after Shubei) (US 9738494).

Regarding claims 1 and 30, Beaulieu discloses a safety system for a load carrying machine or vehicle, the safety system comprising:
a controller (Figure 10);
a location sensing arrangement in electronic communication with the controller (Abstract) and configured to determine a location parameter of a load carried by the machine or 
a monitoring arrangement having: 
one or more monitoring sensors in electronic communication with the controller (See at least paragraph 11 – 19 and 126), and 
one or more actuators in electronic communication with the controller and mechanically connected to the one or more monitoring sensors  to control orientation of the one or more monitoring sensors (See at least figure 1A and paragraph 63 and 87 – 91); and 
receive the determined location parameter and determine, based at least on a machine model with one or more dimensions of the machine or vehicle and the determined location parameter, a projected area of the load relating to an area considered dangerous, which is under an anticipated path to be taken by the load (Abstract, paragraph 51 – 52, 62 and 78).
Beaulieu further discloses all the elements of the claimed invention but does not expressly discloses elements of wherein the actuation signal comprises an amount of angular adjustment required by the actuator to focus the monitoring sensor on the projected area.  
Eriksson teaches determining movement distance of lifting device teaching the elements of wherein the actuation signal comprises an amount of angular adjustment required by the actuator to focus the monitoring sensor on the determined projected area (Paragraph 45 teaches rotating stereo camera which includes actuator to move the camera in angles and received the signal to move the camera from the controller. The angular signal is mere data sent from controller to actuator and Eriksson teaches controller and rotating stereo camera which are definitely capable of move the angle of camera as it requires).

The combination of Beaulieu and Eriksson does not explicitly teaches the element of:
A visual device in electronic communication with the controller and arranged to provide a visible beam;
provide, based on the determined projected area, a movement command to the visual device to control the visual device to move the visible beam to illustrate the projected area.
Shubei discloses element of: 
A visual device in electronic communication with the controller and arranged to provide a visible beam (See at least abstract and column 1 line 43 – 53);
provide, based on the determined projected area a movement command to the visual device to control the visual device to move the visible beam to illustrate the projected area (See at least abstract, claim 11 language and column 1 line 15 – 20, 43 – 53 and column 3 line 24 – 40, and column 5 line 31 – 39).
All of Beaulieu, Eriksson and Shubei disclsoes analogous arts in overhead crane safety system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include provide a movement command to the visual device to control the visual device to move the visible beam to illustrate the projected area as taught by Shubei in the 

Regarding claim 2, Beaulieu further discloses wherein the location sensing arrangement is mounted adjacent a load, at a fixed part of the machine or vehicle, at key reference points outside the machine or vehicle, or a moving part of the machine or vehicle (Paragraph 52).  

Regarding claim 3, Beaulieu further discloses wherein the location sensing arrangement comprises one or more location sensors, configured to determine the location parameter (Paragraph 51).  

Regarding claim 4, Beaulieu further discloses wherein the determined location parameter is a three dimensional coordinate of a position of the load in three dimensional space (Paragraph 51).   

Regarding claim 5, Beaulieu further discloses wherein the one or more location sensors are geo-location sensors configured to communicate with a positioning system to determine the location parameter (Paragraph 100).  

Regarding claim 6, Beaulieu further discloses wherein the one or more location sensors are configured to determine a position of the load in three dimensional space relative to a ground or a surface upon which the machine or vehicle is situated (Abstract, paragraph 60 and Figure 2A).  

Regarding claim 7, Beaulieu further discloses wherein the location sensing arrangement comprises one or more mounting supports for mounting the one or more location sensors adjacent the load (Paragraph 59, 100 and 114) .  

Regarding claim 8, Beaulieu further discloses wherein each of the one or more location sensors is mounted at a unique spot on or adjacent the load (Figure 1A, paragraph 52), each location sensor configured to provide a unique location parameter, each unique location parameter relating to the position of each spot of the load in three dimensional space (Paragraph 51).  

Regarding claim 10, Beaulieu further discloses wherein the controller is configured to calculate the size and shape of the load, the controller using the size and shape information to determine the projected area (Paragraph 164).  

Regarding claim 11, Beaulieu further discloses further comprising a sizing arrangement having a plurality of sizing sensors each mounted on a perspective the extremities of the load, each of the sizing sensors is in electronic communication with the controller, and the 

Regarding claim 12, Beaulieu discloses the controller is configured to receive, via a user interface, size and shape information of the load from a user (Paragraph 51 – 52 and 62 teaches a controller that is capable of receiving size and shape information from a user interface)  but does not explicitly teaches element of wherein the system further comprises a user interface in electronic communication with the controller, the controller is configured to receive, via a user interface, size and shape information from a user, and use the received size and shape information to determine the projected area.  
Eriksson discloses determining movement distance of lifting device teaching elements of wherein the system further comprises a user interface in electronic communication with the controller, the controller is configured to receive, via a user interface, size and shape information from a user, and use the received size and shape information to determine the projected area (Paragraph 86 and 132).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include user interface as taught by Eriksson in the system of Beaulieu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Beaulieu further discloses wherein the one or more monitoring sensors are one or more video recording devices, movably mounted on the machine or vehicle (Paragraph 61 – 63).  

Regarding claim 14, Beaulieu further discloses wherein the one or more video recording devices are configured to record the determined projected area and generate a video stream, for electronic transmission to the controller (Paragraph 63).  

Regarding claim 15, Beaulieu further discloses wherein the controller is configured to overlay the determined projected area into the video stream to denote the determined projected area within the video stream, the video stream with the overlaid projected area is arranged to be displayed on a user interface such that a user can monitor movement of other people in and out of the determined projected area (Paragraph 63 and figure 6).  

	Regarding claim 16, Beaulieu further discloses wherein the controller configured to process the video stream and to detect if a worker enters the determined projected area (Figure 7).  

Regarding claim 17, Beaulieu further discloses wherein the one or more monitoring sensors comprises one or more of: still camera, stereo camera, depth camera and 3D camera, wherein the one or more monitoring sensors are configured to monitor the projected area, the controller is configured to receive respective monitoring sensor output from the one or more 

Regarding claim 18, Beaulieu further discloses an alarm, the controller configured to activate the alarm if a worker enters the determined projected area (Abstract and paragraph 161).  

Regarding claim 19, Beaulieu further discloses one or more environmental sensors configured to detect one or more environmental parameters and transmit the one or more environmental parameters to the controller (Paragraph 60).  

Regarding claim 20, Beaulieu further discloses wherein the controller is configured to determine the projected area using the one or more environmental parameters in combination with the location parameter (Paragraph 50 and 60).  

Regarding claim 21, Beaulieu further discloses wherein the controller is configured to determine a correction factor based on the one or more environmental parameters, and to determine a projected area based further on the correction factor (Paragraph 50 and 60).  

Regarding claim 22, Beaulieu further discloses wherein the one or more environmental sensors comprises one or more of: an accelerometer, gyroscope, a wind sensor, an anemometer, and humidity sensor (Paragraph 60).  

Regarding claim 23, Beaulieu di Beaulieu discloses can receive one or more environmental parameters via a user interface (Paragraph 51 – 52 and 62 teaches a controller that is capable of receiving size and shape information from a user interface)  but does not explicitly teaches element of the user interface is configured to prompt a user to input one or more environmental parameters.  
Eriksson discloses determining movement distance of lifting device teaching elements of e user interface is configured to prompt a user to input one or more environmental parameters (Paragraph 132 teaches a user interface which is capable of prompting a user to input one or more environmental parameters).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include user interface as taught by Eriksson in the system of Beaulieu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26, Beaulieu further discloses wherein the system comprises a database in electronic communication with the controller, the database configured to store at least the machine model and an environmental model, and the controller is configured to use the machine model, the stored environmental model and the determined location parameter to determine the projected area (Paragraph 135).  

Regarding claim 27, Beaulieu further discloses all the elements of the claimed invention but does not expressly discloses elements of wherein the amount of angular adjustment 
Eriksson teaches determining movement distance of lifting device teaching the elements of wherein the amount of angular adjustment is determined by the controller mathematically using the machine model with one or more dimensions of the machine or vehicle (Paragraph 45 teaches rotating stereo camera which includes actuator to move the camera in angles and received the signal to move the camera from the controller. The angular signal is mere data sent from controller to actuator and Eriksson teaches controller and rotating stereo camera which are definitely capable of move the angle of camera as it requires).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include rotating camera including actuator to move camera around in different angles as taught by Eriksson in the system of Beaulieu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 28, Beaulieu further discloses wherein the alarm is any one or more of: an audible alarm, a visual alarm, a tactile alarm, a signal transmitted to a central alarm system, and a signal transmitted to a worker device of the worker within the determined projected area (Paragraph 164).  

Regarding claim 29, Beaulieu further discloses a sizing sensing component for measuring the size and shape of the load using an optical camera, stereo camera, depth camera or .  

Response to Arguments
Applicant's arguments filed on 14 April, 2021 have been fully considered but they are not persuasive.

The Applicant first argues, “As to amended claim 1, Beaulieu fails to teach or suggest feature (c) whereby "one or more monitoring sensors [is] in electronic communication with the controller", with the monitoring sensors being controlled "to focus on the determined projected area to monitor the determined projected area." Beaulieu also fails to teach of suggest "one or more actuators in electronic communication with the controller and mechanically connected to the one or more monitoring sensors to control orientation of the one or more monitoring sensors".”
The Examiner respectfully disagrees. Considering the reference as a whole, Beaulieu indeed teaches camera used as loading monitor which is used to give field view under and surrounding of the load (Paragraph 60) and the process of wirelessly communicating data of sensor unit to display unit to display the information is carried out by the processor (See at least paragraph 84). Paragraph 84 of Beaulieu further teaches how the instruction is controlled by sensor units and one or more processor(s). Figure 2a further teaches multiple cameras used as load monitoring device.  Therefore, Beaulieu does teaches element of one or more monitoring sensors [is] in electronic communication with the controller." Beaulieu further teaches element of “one or more actuators in electronic communication with the controller and mechanically 

The Applicant further argues, “the Applicant further argues, “Beaulieu also fails to teach or suggest the feature (d): "a visual device in electronic communication with the controller and arranged to provide a visible beam". The Office hasApplication No.: 15/780,661 failed to explain or identify which component(s) in Beaulieu correspond to the visual device.”
The Examiner agrees with argument but respectfully contends that the feature argued by the Applicant is taught by Shubei and refers the Applicant to the rejection above. 

The Applicant further argues, “Finally, as acknowledged by the Office, Beaulieu fails to teach or suggest feature (e), whereby: "the controller is configured to:... provide, based on the determined projected area, (i) an actuation signal indicating an amount of angular adjustment required by the one or more actuators to control the one or more monitoring sensors to focus on the determined projected area to monitor the determined projected area, and (ii) a movement command to the visual device to control the visual device to move the visible beam to illustrate the determined projected area". Eriksson and Shubei fail to cure the above defects in Beaulieu.  Applicant notes that Eriksson (US20150142277), particularly considering paragraph [0045] to which the Office cites, fails to disclose feature (c), whereby "a monitoring arrangement [has]: one or more monitoring sensors in electronic communication with the controller, and one or more actuators in electronic communication with the controller and mechanically connected to 
The Examiner respectfully disagrees. Paragraph 40 of Eriksson recites ” FIG. 1a shows a device according to an embodiment. The device comprises positioning means 132, such as a machine vision (MV) system 132 for observing an operating environment, a calculating unit (CU) 134 and an interface (IF) 136. The device may be connected to the lifting device through the interface, which allows for a safe operation of the lifting device also in a changing operating environment. In the following disclosure the device is referred to as a security assistant.” In paragraph 45 of Eriksson further defines positioning means as rotating stereo cameras. Therefore, the rotating stereo cameras (monitoring sensor that has actuators) are in communication with controller to control the rotating stereo camera. The Examiner further contends that, considering the reference as a whole) the movement of visible beam is still taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662